



COURT OF APPEAL FOR ONTARIO

CITATION: L-Jalco Holdings
    Inc. v. Murano, 2013 ONCA 594

DATE: 20130927

DOCKET: C55830

Gillese, Juriansz and Strathy JJ.A.

BETWEEN

L-Jalco Holdings Inc.

Plaintiff (Respondent)

and

Joseph Murano and Marjorie Babcock

Defendants (Appellants)

and

Calin A. Lawrynowicz and Your Legal Business
    Partners Inc.

Third Parties

C.E. John Ecclestone, agent for the appellant Joseph
    Murano

Sean Dewart, for the respondent

Heard: September 27, 2013

On application for an adjournment on the appeal from the judgment
    of Justice
Heidi S. Levenson

Polowin of the Superior Court of
    Justice, dated July 5, 2012.

APPEAL BOOK ENDORSEMENT

[1]

Counsel for the appellant did not appear today, apparently due to his
    difficulties with the Law Society.  The appellant himself did not appear,
    apparently due to health problems.  An agent appeared solely for the purpose of
    advising the court of those matters and to seek an adjournment of the hearing of
    the appeal.

[2]

An adjournment was granted on the following terms:

1.

the Registrar or Ms. Lily Miranda in her role as the Civil Appeals
    Co-ordinator shall arrange for a list judge to conduct a hearing to set the
    date that the appeal is to be heard;

2.

the list judge shall be Juriansz J.A.;

3.

the hearing (by way of telephone conference) before Juriansz J.A. shall
    be conducted within two weeks of todays date unless Juriansz J.A. orders it to
    be conducted at a later date; and

4.

at the hearing, the parties are free to request that terms be attached
    to the adjournment.

[3]

Costs of today are reserved to the panel hearing the appeal.  While it
    appears that costs today were thrown away, in the absence of the appellant and
    his counsel, the panel was unable to hear submissions from both parties on this
    matter and, therefore, could not decide it.


